09-4864-ag
Chahoud v. Holder
                                                                                BIA
                                                                        A094 126 091
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 18 th day of August, two thousand ten.

PRESENT:
         DENNIS JACOBS,
               Chief Judge,
         JON O. NEWMAN,
         DENNY CHIN,
              Circuit Judges.
______________________________________

JEAN ELIAS CHAHOUD,
         Petitioner,
                                                                   09-4864-ag
                    v.                                                    NAC

ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                Justin Conlon, North Haven, Conn.

FOR RESPONDENT:                Tony West, Assistant Attorney General,
                               Civil   Division;   Jennifer   Paisner
                               Williams, Senior Litigation Counsel;
                               Colette J. Winston, Attorney, Office
                               of  Immigration   Litigation,   United
                               States    Department    of    Justice,
                               Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner, Jean Elias Chahoud, a native and citizen of

Lebanon, seeks review of a November 16, 2009, order of the BIA

denying his motion to reopen his removal proceedings.     In re

Jean Elias Chahoud, No. A094 126 091 (B.I.A. Nov. 16, 2009).

We assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).    When the BIA considers relevant evidence of

country conditions in evaluating a motion to reopen, we review

the BIA’s factual findings under the substantial evidence

standard.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

Cir. 2008).

    An alien may only file one motion to reopen and must do

so within 90 days of the final administrative decision.

8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).   There is no

dispute that Chahoud’s motion to reopen – filed nearly two

years after the BIA issued a final order in his case – was


                              -2-
untimely.    However, there is no time limitation if the alien

establishes materially “changed circumstances arising in the

country of nationality.”           8 C.F.R. § 1003.2(c)(3)(ii).         Here,

the   BIA   did   not    abuse   its   discretion    in    concluding    that

Chahoud failed to establish changed circumstances in Lebanon

after the 2006 Israeli-Hezbollah War.

      The BIA reasonably found that Chahoud did not establish

changed country conditions based on his assertion that he

would be accused of spying for the West because Chahoud failed

to provide sufficient evidence in support of this claim.                  See

Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

Although Chahoud proffered an expert’s report that Lebanese

authorities would target him because of his ties to the United

States, the BIA reasonably afforded the report diminished

weight in light of the expert’s “speculative” conclusions and

his failure “to tie any actions on the part of [Chahoud], or

opinion held by him, to the alleged danger.”               See Xiao Ji Chen

v. U.S. Dep’t of Justice, 471 F.3d 315, 324 (2d Cir. 2006)

(finding that the weight afforded to the applicant’s evidence

in immigration proceedings lies largely within the discretion

of the agency).

      Chahoud     also    argues    that     the   BIA    ignored   evidence



                                       -3-
demonstrating that following the 2006 Israeli-Hezbollah War,

he would be accused of spying for the West because of his

Christian beliefs.        However, the BIA specifically addressed

this argument in denying Chahoud’s first motion to reopen, and

found   that    “there    [was]     no    indication   that    this   short

conflict, now ended, has produced lasting change in Lebanon

generally,     much    less   for   Lebanese    Christians.”     Although

Chahoud argues that more recent articles establish that the

BIA’s initial finding was erroneous, the BIA considered this

new evidence and reasonably determined that it was merely

“repetitive” of evidence Chahoud provided in support of his

first motion to reopen.         See Jian Hui Shao, 546 F.3d at 169.

    Finally,      we   find    unavailing      Chahoud’s   argument    that

remand is required by our decision in Poradisova v. Gonzales,

420 F.3d 70 (2d Cir. 2005).              Unlike in Poradisova, the BIA

analyzed Chahoud’s documentary evidence and provided ample

support for its finding that Chahoud failed to meet his burden

of proof.      We therefore find no error in the BIA’s denial of

Chahoud’s untimely motion to reopen.             See Jian Hui Shao, 546
F.3d at 169.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal



                                     -4-
that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             -5-